DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
  
Claims 1-26, 30-39, 43-70, and 74-77 are rejected under 35 U.S.C. 103 as being unpatentable over Holtman et al. (US 2016/02492426 a1) (Holtman, hereafter) in view of Ishizuki et al. (US 4,804,991) (Ishizuki, hereafter).	
Regarding claim 1, Holtman discloses: a method of forming a virtual optical marking on a surface (Holtman, claim 16), the method comprising: providing an optical projection device comprising: a housing (Holtman, par. 0010, Fig. 5:550); a linear array of light emitting diodes supported by the housing, the linear array of light emitting diodes defining an array axis intersecting each light emitting diode (Holtman, Fig. 5:554a-d); and at least one optical component supported by the housing (Holtman, par. 0054, Fig. 5:522a-d), the at least one optical component being configured to focus light emitted from the linear array of light emitting diodes and generate a linear image having an image axis parallel to the array axis (HOLTMAN, Fig. 1: l 24a-d), wherein the linear image is generated in a length direction 
	Holtman fails to explicitly disclose wherein the linear image is generated such that light from adjacent light emitting diodes is spatially overlapped and diffused in a length direction that is parallel to the image axis, and such that the light is focused along a width direction that is perpendicular to the image axis;
	Ishizuki teaches that the linear image is generated such that light from adjacent light emitting diodes is spatially overlapped and diffused in a length direction that is parallel to the image axis and such that the light is focused along a width direction that is perpendicular to the image axis (ISHIZUKI; col. 5, 11. 19-22: " ... where portions of the projected image partially overlap each other. By forming the projected image 304 in this  manner, the width of the  projected image of the projection pattern 108 is increased'; col. 11, 11. 13-15: "The projected image 340b is formed as a result of overlapping of the projected images of the LED arrays 210A, 210B").
	Therefore to one of ordinary skill in the art would have been motivated before the effective filing date to modify Holtman wherein the linear image is generated such that light from adjacent light emitting diodes is spatially overlapped and diffused in a length direction that is parallel to the image axis, and such that the light is focused along a width direction that is perpendicular to the image axis because ISHIZUKI provides the added advantage of producing an image with an increased width (ISHIZUKI, col. 5, 11. 20-22).
Regarding claims 5,  Holtman  discloses wherein said at least one optical component is configured such that a distance between a distal end of said optical projection device and the linear image lies between 7.5 and 60 feet, such that said optical projection device is positionable relative to the surface to form "airport or store"; Fig. 3; this is inherent as the distance from the ceiling to the ground would be greater than 7.5 feet and less than 65 feet in a store). 
Regarding claim 43,  that which has be recited for claim 1 applies mutatis mutandis and Holtman further discloses wherein said at least one optical component is configured such that a distance between a distal end of said optical projection device and the linear image lies between 7.5 and 60 feet, such that said optical projection device is positionable relative to the surface to form the linear image on the surface and virtually mark the surface with the linear image  (Holtman discloses, par. 0003: "airport or store"; Fig. 3; this is inherent as the distance from the ceiling to the ground would be greater than 7.5 feet and less than 65 feet in a store) 
Regarding claims 2 and 44, Holtman discloses wherein the optical projection device is absent of an image mask device between the linear array of light emitting diodes and the at least one optical component (Holtman, par. 0016: "the lighting fixture may include a mask', the mask is optional).
Regarding claims 3-4, 6-9, and 45-50, Holtman as modified by Ishizuki fail to explicitly disclose wherein the at least one optical component is configured to collect and transmit the light from the linear array of light emitting diodes such that at least 25% of an optical power emitted by the linear array of light emitting diodes is transmitted to form the linear image (claims 3 and 45)The method according to claim 1 wherein at least one light emitting diode is a high-power light emitting diode consuming an electrical power of at least 5 W (claims 4 and 46) wherein a distance between a distal end of the optical projection device and the linear image formed on the surface is between 7.5 and 40 feet(claims 6 and 47); wherein a distance between a distal end of the optical projection device and the linear image formed on the surface is between 7.5 and 22.5 feet and an illuminance of the linear image is at least 4000 lux (claims 7 and 48); wherein a distance between a distal end of the optical projection device and the linear image formed on the surface is between 7.5 and 22.5 feet and an illuminance of 
Therefore, to one of ordinary skill in the art would have been motivated before the effective filing date to modify Holtman according to the limitations set forth above, since that which is well known requires only routine skill in the art. 
 Regarding claims 10 and 51,  Holtman  discloses wherein the at least one optical component comprises a lens configured to focus the light and an optical diffusing component configured to diffuse the light along the image axis (Holtman, par. 0040: "In various embodiments, one or more of plurality of optical elements I 22a-d may be shaped ( e.g., as a diffusing lens) to direct light emitted from one LEDs(not shown in FIG. I) contained in lighting-fixture 120 onto a surface").
Regarding claims 11-24 and 52-68, Holtman in view of Ishizuki fail to explicitly disclose wherein a relative distance between the linear array of light emitting diodes and the lens is controllable for varying a focal distance of the linear image(claim 11 and claim 52); wherein the lens is a spherical lens (claims 12 and 53); wherein the lens is a cylindrical lens (Claims 13 and 54); wherein the optical diffusing component is a lenticular lens (claims 14 and 55); wherein the lens is a Fresnel lens (claims 15 and 56);wherein the optical diffusing component is a lenticular lens (claims 16 and 57);wherein the Fresnel lens and the lenticular lens are formed as a monolithic optical component (claim 17 and 58); wherein the Fresnel lens is positioned adjacent to the lenticular lens (claim 18 and 59); wherein the housing is configured such that the Fresnel lens is movable relative to the linear array of light emitting diodes, the method further comprising moving the Fresnel lens relative to the linear array to focus the linear image on the surface (claim 19 and 61); wherein the housing is configured such that an orientation of the  said housing comprises a first cylindrical body portion and a second cylindrical body portion, said second cylindrical body portion supporting said Fresnel lens, wherein said second cylindrical body portion is extendable relative to said first cylindrical body portion (claims 62 and 64).
These features are obvious modifications one of ordinary skill in the art would have both been known and  envisioned  without excessive experimentation and based upon design considerations.
Therefore, one of ordinary skill in the art would have been motivated before the effective filing date to modify the device/method of  Holtman  as in the limitations set forth above , since that which is known in the art requires only routine skill.
Regarding claim 69, Holtman discloses control circuitry operably coupled too said linear array of light emitting diodes, wherein said control circuitry is configured to control operation of said linear array of light emitting diodes (Holtman, par. 0020: "(e.g., control circuitry) relating to the operation of the light source(s)").
Regarding Claims 25 and 70, Holtman discloses independently controlling each light emitting diode of the linear array of light emitting diodes to animate a display of the linear image. (Holtman, par. 0041: "In the non-limiting example of FIG. I, a first optical element 122a projects 
Regarding claims 30-31 and 74-75, Holtman in view of Ishizuki fail to explicitly disclose wherein the linear array of light emitting diodes comprises at least two adjacent subarrays of light emitting diodes, each subarray including a first light emitting diode having a first colour and a second light emitting diode having a second colour, the method further comprising independently controlling the first light emitting diodes and the second light emitting diodes to control a colour of the linear image (claims 30 and 74);wherein the linear array of light emitting diodes is a first linear array of light emitting diodes, the array axis is a first array axis, the linear image is a first linear image, the light is first light, and wherein the optical projection device further comprises: a second linear array of light emitting diodes supported by the housing, the second linear array of light emitting diodes defining a second array axis that is parallel to the first array axis; and wherein the at least one optical component is further configured to focus second light emitted from the second linear array of light emitting diodes and generate a second linear image having a second image axis parallel to the second array axis, wherein the second linear image is generated such that second light from adjacent light emitting diodes of the second linear array of light emitting diodes is spatially overlapped and diffused along the second image axis and such that the second light is in focus along a direction perpendicular to the second image axis; and wherein the second linear image is formed on the surface, thereby virtually marking the surface with the linear image(claims 31 and 75).
 These features are obvious modifications one of ordinary skill in the art would have both been common knowledge and  envisioned  without excessive experimentation and based upon design considerations.
, one of ordinary skill in the art would have been motivated before the effective filing date to modify the device/method of  Holtman  as in the limitations set forth above , since that which is known in the art requires only routine skill.
Regarding claims 32 and 76, Holtman discloses  wherein the first light emitted by the first linear array of light emitting diodes has a different colour than the second light emitted by the second linear array of light emitting diodes ( par. 0052: "In various embodiments, controller 556 may additionally or alternatively energize each of LEDs 5 54a-d to be a distinct hue").
Regarding claims 33 and 77, Holtman discloses further comprising controlling the first linear array of light emitting diodes and the second linear array of light emitting diodes such that only one of said first linear array of light emitting diodes and said second linear array of light emitting diodes is powered ( par. 0055: "to save on power usage and/or wear and tear, controller 556 may only illuminate one of plurality of LEDs 5 54a-d at a time").
Regarding claims 34, Holtman as modified by Ishizuki fail to explicitly disclose wherein the linear image is a first linear image, the method further comprising forming employing a second optical projection device to generate a second linear image on the surface such that the second linear image intersects the first linear image at an angle.
These features are obvious modifications one of ordinary skill in the art would have both with common knowledge plus the disclosures of Holtman and Ishizuki,  envisioned  without excessive experimentation and based upon design considerations.
Therefore, one of ordinary skill in the art would have been motivated before the effective filing date to modify the device/method of  Holtman  as in the limitations set forth above , since that which is known in the art requires only routine skill.
Regarding claims 35-38, the limitations recited in this claim depict how the formed virtual marking are used but not impart processes which show a method of forming as claimed. Applicant is reminded that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F 2d 1647 (1987). The same reasoning for this case despite the applicant claiming a method, as such these claims are considered not germane to the claimed method.
Regarding claim 39, Holtman discloses the surface is a floor (Dl, Fig. 1).
Claims 27-29, 40-42, and 71-73 are rejected under 35 U.S.C. 103 as being unpatentable over Holtman et al. (US 2016/02492426 a1) (Holtman, hereafter) in view of Ishizuki et al. (US 4,804,991) (Ishizuki, hereafter) and in further view of Murphey (US2008/0007400 A1).
	Regarding claims 27 and 71, Holtman as modified by Ishizuki discloses the method set forth above (see rejection claims 1 and 26).  Holtman as modified by Ishizuki fails to explicitly  disclose wherein the signal is generated by a sensor.
Murphy , discloses an image projection system (Figures 1-16 and corresponding text) for factories and warehouses  (π2-3)) wherein the signal is generated by a sensor ( par. 0033) in order to provide flexibility in the changing or moving a floor-marking image that requires little/minimal effort while enhancing safety(π13). 
Therefore, one of ordinary skill in the art would have been motivated before the effective filing date to further modify the method/device  of  Holtman  wherein the signal is generated by a sensor in order to provide flexibility in the changing or moving a floor-marking image that requires little/minimal effort while enhancing safety as disclosed by Murphey.
Regarding claims 28 and 72, Murphey discloses :wherein the sensor is a motion sensor ( par. 0033) allows the lighting to take the input directly and execute the necessary  change (π33). The reasoning is the same as what is presented above (see rejection claim 27)
Regarding claims 29 and 73, Murphey discloses wherein the motion sensor is configured to detect motion within a spatial region defined relative to the location where the linear image is formed. ( par. 0033) The reasoning is the same as what is presented above (see rejection claim 27).
Regarding claim 40 Murphey discloses wherein the floor resides within an industrial facility (D3, par. 0012: "Accordingly, one function of the present invention is to provide an improved type of factory").
The reasoning is the same as what is presented above (see rejection claim 27)
Regarding claim 41 Murphey discloses wherein the floor resides within a warehouse (D3, par. 0012: "Accordingly, one function of the present invention is to provide an improved type of factory or warehouse"). The reasoning is the same as what is presented above (see rejection claim 27)
Regarding claim 42 Murphey discloses wherein the floor resides within a manufacturing facility (D3, par. 0012: "Accordingly, one function of the present invention is to provide an improved type of factory"). The reasoning is the same as what is presented above (see rejection claim 27)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in 892 provided with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879